Citation Nr: 0026405	
Decision Date: 10/02/00    Archive Date: 10/10/00

DOCKET NO.  99-05 728	)	DATE
	)
	)
                          
On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, to include as secondary to radiation 
exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel



INTRODUCTION

The veteran had confirmed active service from July 1943 to 
December 1945 in the Navy; from September 1947 to June 1949 
in the Army; from June 1949 to July 1953 in the Air Force, 
and from March to May 1958 in the Air Force.  The veteran had 
unconfirmed active service from May 1954 to March 1957 in the 
Army.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO), which denied the benefit sought on 
appeal.


FINDING OF FACT

The appellant's claim for service connection for the cause of 
the veteran's death, to include as secondary to radiation 
exposure, is plausible. 


CONCLUSION OF LAW

The appellant's claim for service connection for the cause of 
the veteran's death, to include as secondary to radiation 
exposure, is well-grounded.  38 U.S.C.A. § 5107(b) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran died in October 1997.  The appellant is the 
veteran's widow.  She maintains, in substance, that the 
veteran was exposed to radiation while on active duty in Asia 
during and soon after the Second World War.  She asserts that 
this radiation exposure resulted in the veteran's fatal 
carcinoma of the nasopharynx.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310 (West 1991); 38 
C.F.R. §§ 3.310, 3.312 (1999). 

In order for a direct service-connection claim to be well-
grounded, there must be competent evidence of a current or 
fatal disability (a medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the in-service injury or 
disease and the current or fatal disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995); 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Cancer of the pharynx is recognized as being a disease 
specific to radiation-exposed veterans, and may be presumed 
to have been incurred in service if it is shown that a 
veteran had exposure to "radiation-risk activity" in service.  
38 C.F.R. § 3.309 (1999).  "Radiation-risk activity" is 
defined to mean onsite participation in a test involving the 
atmospheric detonation of a nuclear device; the occupation of 
Hiroshima, Japan or Nagasaki, Japan by United States forces 
during the period beginning on August 6, 1945, and ending on 
July 1, 1946; or internment as a prisoner of war (or service 
on active duty in Japan immediately following such 
internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945 through July 
1, 1946.  Id.

The threshold question is whether the claim for service 
connection for the cause of the veteran's death is well-
grounded under 38 U.S.C.A. § 5107(a).  Generally, a well-
grounded claim is a plausible claim that is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  There must be more than a mere 
allegation, the claim must be accompanied by evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  Moreover, where a determinative issue 
involves a diagnosis or medical causation, competent medical 
evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  For the claim 
for service connection for the cause of the veteran's death 
to be well-grounded, there must be evidence of an etiological 
relationship between the fatal disability and service or 
service-connected disability.  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992). 

The certificate of death indicates that the veteran died at 
his home on October [redacted], 1997, at the age of 82.  The 
immediate cause of death was identified as carcinoma of the 
nasopharynx.  At the time of the veteran's death, service 
connection had been established for residuals of a fracture 
of the 5th metatarsal of the left foot.  The evaluation was 
noncompensable, effective March 1957.  

The veteran's service personnel records include a Notice of 
Separation from U.S. Naval Service indicating that he served 
on the USS Prince William during the period from July 1943 to 
December 1945, was in the Asiatic Pacific, and took part in 
the Philippine liberation.  

A medical report received in October 1996 noted diagnoses 
including terminal cancer of the larynx.

In correspondence received by the RO in October 1998, the 
veteran's son indicated that he had viewed some 16 mm films 
that his father had taken in Japan and Okinawa, on and around 
General MacArthur, and possibly of the atomic bomb sites.  
The veteran's son stated that his father had flown from the 
carrier the USS Prince William during the later stages of the 
war.  The veteran's son said that his own first squadron's 
operations officer had flown with his father in the war.  The 
veteran's son reported that the first squadron's operations 
officer told him that the last he had heard was that the 
veteran had switched to the Army and was in Japan making 
films and taking photographs. 

In various pieces of correspondence to the RO, the veteran's 
widow stated that the veteran had been in the Philippines 
from June to September 1945; that he had been exposed to too 
much radiation during his service and at the VA hospital in 
Allen Park, Michigan; and that a person at the radiology 
department of this hospital had told the veteran that he had 
been exposed to too much radiation.  

Based on a thorough review of the evidence of record, the 
Board finds that the appellant has submitted a well-grounded 
claim for service connection for the cause of the veteran's 
death, to include as secondary to exposure to radiation.  
First, there is competent evidence of the veteran's fatal 
illness.  The veteran's fatal illness is recognized as a 
disease specific to radiation-exposed veterans.  Further, 
laypersons are competent to establish observations as to the 
veteran's physical location in service, as outlined by the 
son's statement above.  Moreover, service personnel records 
establish the veteran's possible presence in the Asiatic 
Pacific during the relevant "radiation-risk activity" time 
frame.  

In light of the above, the Board concludes that the appellant 
has met her initial burden of submitting evidence of a well-
grounded claim for entitlement to service connection for the 
cause of the veteran's death, to include as secondary to 
radiation exposure.


ORDER


Evidence of a well-grounded claim for service connection for 
the cause of the veteran's death, to include as secondary to 
radiation exposure, having been received, the appeal to this 
extent is granted.  


REMAND

As noted above, the Board has found that the appellant has 
submitted a well-grounded claim for service connection for 
the cause of the veteran's death, to include as secondary to 
exposure to radiation in service.  As such, the VA has a duty 
to assist the appellant in the development of facts pertinent 
to her claim.  38 U.S.C.A. § 5107(a) (West 1991).  

As noted above, the veteran's records include a Notice of 
Separation from U.S. Naval Service indicating that he served, 
at some time during the period from July 1943 to December 
1945, on the USS Prince William, was in the Asiatic Pacific, 
and took part in the Philippine liberation.  No attempt has 
been made to identify the veteran's specific location, to 
include the location of USS Prince William, and activities 
during the period from July 1943 to December 1945 so as to 
determine whether he sustained radiation exposure.  In this 
regard, the Board notes that in correspondence dated in 
August 1998, the RO requested that the appellant submit 
information regarding the veteran's exposure to radiation 
such as the veteran's organization, unit, and duty place at 
the time of exposure, as well as any other detailed 
descriptions or names of other servicemen with the veteran at 
the time of exposure.  The appellant did not provide such 
information.  However, there has been no attempt made to 
retrieve such relevant information from sources other than 
the appellant.  

Also, as noted above cancer of the nasopharynx is a 
radiogenic disease pursuant to 38 C.F.R. § 3.311(b)(2) 
(1999).  In all claims in which it is established that a 
radiogenic disease first became manifest after service and 
was not manifest to a compensable degree within any 
applicable presumptive period as specified in 38 C.F.R. §  
3.307 or § 3.309, and it is contended the disease is a result 
of exposure to ionizing radiation in service, an assessment 
will be made as to the size and nature of the radiation dose 
or doses.  38 C.F.R. § 3.311(a)(1).  In claims based upon 
participation in atmospheric nuclear testing, dose data will 
in all cases be requested from the appropriate office of the 
Department of Defense.  38 C.F.R. § 3.311(a)(2)(i).  
Furthermore, where a radiation-exposed veteran subsequently 
develops a radiogenic disease which initially became manifest 
within the appropriate time, the claim will be referred to 
the Under Secretary for Benefits for consideration under 38 
C.F.R. § 3.311(c) (1999).

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The RO should contact the appellant 
and request that she identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who treated the veteran 
for cancer of the nasopharynx since 
service, particularly any source which 
may have linked the disease to in-service 
radiation exposure. After obtaining any 
necessary authorization from the 
appellant, the RO should attempt to 
obtain copies of pertinent treatment 
records identified by the appellant in 
response to this request, which have not 
been previously secured.

2.  The RO should obtain the veteran's 
service personnel records and associate 
them with his claims file.

3.  After undertaking any additional 
development deemed appropriate, the RO 
should conduct a review of the 
appellant's claim of entitlement to 
service connection for the cause of the 
veteran's death, to include as due to 
radiation exposure.  Due consideration 
should be given to all pertinent laws and 
regulations, including the potential 
applicability of 38 C.F.R. § 
3.311(a)(4)(i).  If it is established by 
the record, in particular the service 
personnel records, or conceded pursuant 
to this regulation, that the veteran was 
present at, or in proximity to, a test 
site during the "radiation-risk 
activity" time frame, the RO should 
continue with additional development 
pursuant to 38 C.F.R. § 3.311 through the 
Defense Special Weapons Agency-beginning 
with a dose estimate during his Naval 
service in the Asiatic Pacific for the 
period from August 1945 to December 1945, 
including aboard the USS Prince William, 
as appropriate.

4.  If the veteran is shown to be a 
radiation-exposed veteran, then, the RO 
should undertake any other development 
required under 38 C.F.R. § 3.311, 
including directing a request to the VA 
Compensation and Pension Service, 
providing the information previously 
supplied as well as any additional 
information obtained regarding any 
exposure of the veteran to radiation.

5.  Then, the RO should readjudicate the 
claim for service connection for the 
cause of the veteran's death, to include 
as a result of exposure to radiation.

6. If the benefit sought on appeal is not 
granted to the appellant's satisfaction, 
the RO should issue a supplemental 
statement of the case to the appellant 
and her representative and provide the 
appropriate opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until she is otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals

 

